—Order, Supreme Court, New York County (Paula Oman-sky, J.), entered August 14, 1997, which, inter alia, denied defendant-appellant judgment debtor’s motion to quash a CPLR 5224 subpoena served upon him by plaintiff judgment creditor, unanimously affirmed, with costs.
The motion to quash was properly denied notwithstanding that judgment debtor, an out-of-State resident, was served with the subpoena while in New York solely to attend trial in an unrelated action (DuPont v Bronston, 46 AD2d 369, 372-373 [Steuer, J., dissenting]). Unlike the subpoena in DuPont, which was served on the judgment debtor while attending a Federal court proceeding, here the subpoena was served in a State court, and thus considerations of comity do not constrain careful avoidance of any possible interference with the authority and dignity of another court (supra, at 372 [majority opn]; cf., Lamb v Schmitt, 285 US 222, 225; Netograph Mfg. Co. v Scrugham, 197 NY 377, 380). To the extent DuPont can be *40read to hold that, apart from reasons of comity, a CPLR 5224 subpoena may not be served on a judgment debtor while voluntarily attending court in an unrelated proceeding, it is overruled. We have considered judgment debtor’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.